Citation Nr: 0724222	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  04-20 670A	)	DATE
	)
	)

On appeal from the
James A. Haley Department of Veterans Affairs (VA) Hospital
in Tampa, Florida


THE ISSUE

Entitlement to reimbursement for unauthorized non-VA medical 
expenses arising from admission for back surgery beginning on 
March 12, 2002.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a decision by the James A. Haley VA Hospital in 
Tampa, Florida, that denied the veteran's claim for 
reimbursement of unauthorized non-VA medical expenses from an 
admission to Tampa General Hospital in Florida for back 
surgery starting on March 12, 2002.  In May 2006, the veteran 
testified before the Board.  

The Board REMANDS this appeal for readjudication to the 
relevant VA agency of original jurisdiction.  VA will notify 
the appellant if further action is needed of him.


REMAND

Regrettably, the Board must remand this case for additional 
development.  

The veteran seeks reimbursement for unauthorized non-VA 
medical expenses arising from hospitalization at Tampa 
General Hospital in Florida beginning on March 12, 2002.  He 
states that he had been unable to dress himself, get out of 
bed, or perform many other activities, such as walking, 
driving, or meal preparation, since September 2001 and that 
the March 2002 non-VA back surgery was an "emergency 
operation."  He also indicates that a VA doctor had only 
been able to offer a neurosurgical consultation no earlier 
than early May 2002.

Here, service connection is in effect for a lumbar spine 
disability (degenerative disc disease of the lumbar spine 
with radiculopathy) (60 percent disabling); bronchial asthma 
(30 percent disabling); and post-traumatic stress disorder 
(30 percent disabling).  The combined rating is 80 percent.  
He also has been awarded a total disability rating based on 
individual unemployability (TDIU rating).

Prior to the veteran's hospitalization in March 2002, he had 
been receiving VA treatment.  He was admitted to a non-VA 
facility, Tampa General Hospital, on March 12, 2002, for a 
scheduled L4-5 Gill laminectomy with a two-level posterior 
lumbar interbody fusion at L4-5 and L5-S1.  He remained at 
Tampa General Hospital through March 15, 2002, and was 
subsequently discharged.  

First, the veteran's representation (or lack thereof) 
requires some clarification.  In March 2005, the veteran's 
then-representative filed a motion to withdraw services after 
the February 2005 certification of the appeal.  The motion to 
withdraw sets forth good cause and is granted.  See 38 C.F.R. 
§ 20.608 (2006). 

But at the May 2006 Board hearing, the veteran expressed the 
desire to maintain representation.  Therefore, on remand, the 
veteran should clarify whether he wishes to secure new 
representation before VA, via the proper appointment form.  

In addition, the veteran apparently testified at the James A. 
Haley VA Hospital in November 2004.  However, there is no 
transcript of that hearing or even if the veteran requested 
such transcription or not.  See 38 C.F.R. § 17.140(b) (2006).  
On remand, either a transcript of that hearing or a written 
explanation as to why no such transcript exists should be 
associated with the claims folder before the Board.

Finally, the claim has not been fully adjudicated based on 
all available avenues for reimbursement of unauthorized 
medical expenses.  There are several methods for VA payment 
or reimbursement of non-VA emergency medical expenses.

Under the first method, when VA facilities are not capable of 
furnishing the care or services required, VA may contract 
with non-VA facilities to furnish certain care (including 
hospital care or medical services for treatment of medical 
emergencies that pose a serious threat to the life or health 
of a veteran receiving medical services in a VA facility 
until the veteran can be safely transferred to a VA facility.  
38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. §§ 17.52, 
17.53 (2006).  Admission to a non-VA hospital at VA's expense 
must be authorized in advance.  38 C.F.R. § 17.54 (2006); see 
Malone v. Gober, 10 Vet. App. 539, 541 (1997).  If an 
emergency existed at the time of admission, an authorization 
is a "prior" authorization if an application is made to VA 
within 72 hours after the hour of admission.  38 C.F.R. § 
17.54.  The claim has been adjudicated under this method.

Under the next method, payment or reimbursement for emergency 
services for non-service-connected conditions in non-VA 
facilities may also be authorized under 38 U.S.C.A. § 1725 
(West 2002) and 38 C.F.R. §§ 17.1000-1008 (2006).  These 
provisions cover payment or reimbursement of emergency 
services for conditions that are not covered by 38 U.S.C.A. § 
1728 and that are not service-connected.  However, as noted 
above, service connection is in effect for a lumbar spine 
disability and the purportedly emergency hospitalization and 
surgery in question involved that particular disability.  
Thus, the second method is not applicable here.

Under the third method, VA may reimburse veterans for 
unauthorized medical expenses incurred in non-VA facilities 
for service-connected disabilities, for a non-service-
connected disability associated with and held to be 
aggravating a service-connected disability, or where a 
veteran has been rated totally and permanently disabled due 
to service- connected disability.  38 U.S.C.A. § 1728(a)(2) 
(West 2002); 38 C.F.R. § 17.120(a) (2006); see Zimick v. 
West, 11 Vet. App. 45, 49 (1998); Hennessey v. Brown, 7 Vet. 
App. 143, 146 (1994); Hayes v. Brown, 6 Vet. App. 66, 68 
(1993).  These services must have been rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health.  38 U.S.C.A. § 1728(a)(1); 38 C.F.R. 
§ 17.120(b).  VA or other federal facilities must have not 
been feasibly available.  38 U.S.C.A. § 1728(a)(3); 38 C.F.R. 
§ 17.120(c).  A claim for payment or reimbursement of the 
costs of emergency hospital care or medical services not 
previously authorized will not be approved for any period 
beyond the date on which the medical emergency ended.  An 
emergency is deemed to have ended at that point when a VA 
physician has determined based on sound medical judgment that 
a veteran who received emergency hospital care could have 
been transferred from a non-VA facility to a VA medical 
center for continuation of treatment for the disability or 
that a veteran who received emergency medical services could 
have reported to a VA medical center for continuation of 
treatment for a disability.  38 C.F.R. § 17.121 (2006).  The 
claim has not been adjudicated under this "third" method 
yet.

Accordingly, the Board REMANDS the case for the following 
actions:

1.  In light of the grant of the March 
2005 motion by the previous 
representative to withdraw services, 
request that the veteran clarify if he 
wishes to appoint a new representative, 
via the relevant appointment form.

2.  Obtain a transcript of the November 
29, 2004, hearing at the James A. Haley 
VA Hospital in Tampa, Florida, or a 
written explanation as to its absence.

3.  Readjudicate the claim for 
reimbursement of unauthorized medical 
expenses under all applicable methods 
for such reimbursement, as discussed 
above.  If the decision remains adverse 
to the veteran, provide him (and any 
representative that may be appointed 
before the issuance of that decision) 
with a supplemental statement of the 
case discussing all applicable laws and 
regulations and the appropriate 
opportunity to respond.  Then, return 
the case to the Board for its review, as 
appropriate. 
 
The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The claim must be treated 
expeditiously.  Claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims must 
be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006)


_________________________________________________
PANAYOTIS LAMBRAKOPOULOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


